JONES, J.
Plaintiff sued for damages ensuing from false representations made respecting two tracts of coal land, which defendants agreed to sell and convey to the plaintiff by a written contract. One of the tracts was unintentionally omitted from said contract, but on the following day defendant conveyed or caused to be conveyed both tracts to the plaintiff. Plaintiff’s action included two causes of action, one seeking reformatiori of the contract so as to include the onfitted tract, and the other asking damages for false representations. The trial court reformed the contract and rendered judgment for damages. Defendants appealed to the Court of Appeals.
Held: Upon development of the foregoing-facts the Court of Appeals did not err in refusing reformation of the contract or in dismissing the appeal as to the second cause of action.
Judgment affirmed.
Robinson, Matthias, Day and Allen, JJ., concur.’ Wanamaker, J., not participating.